Title: From Thomas Jefferson to Cyrus Griffin, 7 July 1802
From: Jefferson, Thomas
To: Griffin, Cyrus


          
            Dear Sir
            Washington July 7. 1802.
          
          As soon as the act was passed transferring to the Executive the duty of naming Commissioners of bankruptcy, measures were taken by enquiries from the members of Congress, and in some instances from the Governors to have a proper selection made. you are sensible of the opinion which has prevailed that the Judiciary of the US. as a body have lent their influence to the promotion of a certain set of political principles disapproved, as is believed, by the great majority of our citizens. while I accuse no one of the body of giving into this practice, I am happy in the opportunity of expressly acquitting yourself of it, according to the best information I have recieved. and I do it that you may be assured that the praetermetting the commissioners who had been occasionally named by the judges in the state of Virginia has not been from any doubt of undue bias, but in pursuit of a general line of enquiry, to wit from the members & Governors of the states. the list was made out for Richmond & Petersburg before the reciept of your letter, and that for Norfolk, tho’ the commissions are but lately signed, had been ready some time. not a single person of those named in your letter was known to me personally, so that their omission can be no imputation on them. I pray you to consider this as written for your private information, and to accept assurances of my high consideration & respect.
          
            Th: Jefferson
          
        